NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   21-MAR-2022
                                                   01:24 PM
                                                   Dkt. 159 SO
                             NO. CAAP-XX-XXXXXXX


                    IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI#I

                           IN THE INTEREST OF JB


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-S NO. 17-00089)


                         SUMMARY DISPOSITION ORDER
         (By:    Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)

                Appellant Mother (Mother) and Cross-Appellant Father

(Father) appeal from the Family Court of the First Circuit's

(Family Court) April 5, 2021 Order Terminating Parental Rights.1

                On appeal, Mother challenges Findings of Fact (FOF) 47,

53, 59, 65, 82, 83, 88, 99 to 108, 110 to 112, 115 to 117, and

119, and Conclusions of Law (COL) 9, 10, and 12.             Mother also

claims:     (1) there was no clear and convincing evidence to

warrant termination of her parental rights, (2) DHS did not make

a reasonable effort to reunify the family, (3) she was denied her

right to choice of counsel in violation of her due process

rights, (4) she was denied the right to confront witnesses

against her by being denied a continuance to appear in person,

(5) she was denied the right to a fair hearing when she could not


     1
          The Honorable Andrew T. Park presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

effectively assist her counsel in her own defense as she was

ordered to appear virtually, (6) the Family Court abused its

discretion by denying her counsel's motion to withdraw, (7) the

Family Court abused its discretion by allowing trial to commence

with Mother proceeding pro se without first making a finding that

Mother intelligently, knowingly, and voluntarily agreed to

proceed pro se, (8) the Family Court abused its discretion by

denying Mother's running objection to the presence of resource

caregivers (RCGs) and their counsel during trial, in violation of

Hawaii Revised Statutes (HRS) § 587A-14(d) (2018)2 and Mother's

HIPAA rights because she did not consent to disclosure of her

medical information to the resource caregivers through the

testimony of her therapist, and (9) she is entitled to relief

based upon her objection "in so much as it affected Mother's

right that Father's default was not set aside and he was not

allowed to participate in his own termination of parental rights

trial," and Mother joins and incorporates Father's arguments and

points of error on appeal.

            Father challenges FOFs 47, 88, 99, 100, and 101, and
claims (1) the Motion to Terminate Parental Rights was not served

upon him in accordance with Hawai#i Family Court Rules (HFCR)

Rule 5(a)3 because it asserted a new or additional claim for



      2
         HRS § 587A-14(d) provides that "[t]he child's current resource family
is entitled to participate in the proceedings to provide information to the
court, either in person or in writing, concerning the current status of the
child in their care."
      3
         HFCR Rule 5(a) requires every pleading subsequent to the original
complaint unless otherwise ordered by the court, as well as every written
motion, "shall be served upon each of the parties, but no service need be made
on parties in default for failure to appear, except that pleadings asserting
new or additional claims for relief against them shall be served upon them in
the manner provided for service of summons in Rule 4 of these rules."

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

relief for termination of his parental rights whereas the

Petition for Temporary Foster Custody only sought temporary

foster custody, (2) the Motion to Terminate Parental Rights was

not served in accordance with HRS § 571-61(b)(3) (2018),4 and

(3) the Family Court erred by discharging his attorney on April

17, 2018, prior to the termination of his parental rights, citing

In re J.M., 150 Hawai#i 125, 497 P.3d 140 (App. 2021).

            Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we

resolve the issues raised as follows:

            Father's third claim is dispositive.         Counsel for

Father was appointed at the outset of the case on May 16, 2017,

but was discharged on April 17, 2018 after Father was defaulted

for failing to appear.       Counsel for Father was re-appointed on

March 31, 2021 after Father initiated contact with the court.

            However, it was structural error to discharge Father's

counsel during these proceedings even though counsel was

subsequently reappointed during the trial on the Motion to
Terminate Parental Rights.       In re J.M., 150 Hawai#i 125, 143, 497


     4
         HRS § 571-61(b)(3) provides as follows:

            In respect to any proceedings under paragraphs (1) and (2),
            the authority to terminate parental rights may be exercised
            by the court only when a verified petition, substantially in
            the form above prescribed, has been filed by some
            responsible adult person on behalf of the child in the
            family court of the circuit in which the parent resides or
            the child resides or was born and the court has conducted a
            hearing of the petition. A copy of the petition, together
            with notice of the time and place of the hearing thereof,
            shall be personally served at least twenty days prior to the
            hearing upon the parent whose rights are sought to be
            terminated. If personal service cannot be effected within
            the State, service of the notice may be made as provided in
            section 634-23 or 634-24.


                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

P.3d 140, 158 (App. 2021) (holding that terminating Father's

attorney during the proceeding violated his due process rights

and was structural error),5 In re J.H., 150 Hawai#i 402, 502 P.3d

1025, No. CAAP-XX-XXXXXXX, 2022 WL 277658 at *3 (App. Jan. 31,

2022) (SDO)).       As such, the Order Terminating Parental Rights

should be vacated in its entirety.           In re J.M., 150 Hawai#i at

143, 497 P.3d at 158 (explaining that although the mother's

contentions were rejected, the "Order Terminating Parental Rights

should be vacated in its entirety to ensure that the Family Court
can consider all factors that might aid in determinating whether

a particular permanent plan is in the best interest of the

Children").

              Regarding Father's claims 1 and 2, and assuming

arguendo the Motion to Terminate Parental Rights was required to

be served upon Father, Father waived the issue of lack of

service.      In In re Guardianship of Carlsmith, 113 Hawai#i 211,

226, 151 P.3d 692, 707 (2006), the court explained that "[t]he

failure to raise the defense of insufficiency of process in a

timely manner waives that defense" and that "the failure to raise
such a defense is also waived if omitted from a motion in which

it could have been included."          Id. (citing HFCR Rules 12(b)(4)

and (5), 12(g), and 12(h)).

              When Father reappeared on April 1, 2021, which was the

last day of trial on the Motion to Terminate Parental Rights

several years after being defaulted, Father requested his default



      5
         We   note that in light of Mother and Father's previous arguments that
this ruling   does not constitute the beginning of a new "two-year period" to
address the   issues that led to the removal of the child from the family home.
In re J.M.,   150 Hawai#i at 143 n.10, 497 P.3d at 158 n.10.

                                        4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

be set aside, he be allowed a separate trial from Mother to

present his own evidence, and specifically stated he was not

asking to belatedly participate in the current trial.             Father's

motion to set aside the default was orally denied by the Family

Court.    It was not until Father filed a Motion for

Reconsideration that he raised the issue of lack of service of

the Motion to Terminate Parental Rights.          Assuming service of the

Motion to Terminate Parental Rights was required, Father failed

to timely raise insufficient process.         Therefore, it was waived.
See also Young v. Chong, 24 Haw. 95, 96 (Terr. 1917), 1917 WL

1556 at *1 (where defendants appear generally they waive all

objections as to summons); Zeave v. Zeave, 17 Haw. 463, 465-66

(Terr. 1906), 1906 WL 1320 at *2 (moving to open the default and

asking permission to present a defense on the merits is a general

appearance).

            In light of our resolution of Father's third claim, we

need not address Mother's claims 1 through 7 (alleging trial

errors) and claim 9 (joining Father's arguments).            But, because

it may affect proceedings on remand, we address Mother's eighth
claim contending that the Family Court erred by allowing the RCGs

to participate beyond the scope proscribed by HRS § 587A-14(d)

and they should not have been allowed to participate in the

proceeding by observing the trial over her numerous objections.6



      6
         Mother does not cite to where in the record she objected to the RCGs'
participation. Contrary to her assertion that "no references are made to the
part of the record where the points of error are preserved for appeal, as the
types of error alleged do not require preservation," the Hawai #i Rules of
Appellate Procedure Rule 28(b)(4) requires the points of error to state "(ii)
where in the record the alleged error occurred; and (iii) where in the record
the alleged error was objected to or the manner in which the alleged error was
brought to the attention of the court or agency."

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          On November 27, 2019, the Family Court entered an Order

Granting Resource Caregivers/Intervenor's Motion to be Made a

Party to the Proceeding Pursuant to HRS § 587A-4 or, in the

Alternative, for Leave to Intervene, and the RCGs were allowed to

intervene after the Family Court determined it was in the best

interest of JB.   The Family Court initially placed no restriction

on the RCGs participation in the proceeding, but subsequently

limited their participation to observing the trial.

          Intervenors admitted to a proceeding by a court are
thereafter parties to the proceeding.       E & J Lounge Operating

Co., Inc. v. Liquor Comm'n of City & Cty. of Honolulu, 118

Hawai#i 320, 344-45, 189 P.3d 432, 456-57 (2008).         HRS § 587A-4

(2018) defines a party:
          "Party" means an authorized agency; a child who is subject
          to a proceeding under this chapter; the child's parents and
          guardian ad litem; any other person who is alleged in the
          petition or who is subsequently found at any child
          protective proceeding to be encouraging, causing, or
          contributing to the acts or conditions that brought the
          child within the scope of this chapter; and may include any
          other person, including the child's current foster parent or
          current resource family, if the court finds that such
          person's participation is in the best interest of the child;
          provided that the court may limit a party's right to
          participate in any child protective proceeding if the court
          deems such limitation of such party's participation to be
          consistent with the best interests of the child and such
          party is not a family member who is required to be summoned
          pursuant to section 587A-13, except as otherwise provided in
          this chapter.

(Emphasis added.)

          Thus, the Family Court may, and did, limit the RCGs

participation to observing the trial.       Mother does not challenge

the RCGs' intervention and status as a party pursuant to HRS

§ 587A-4, which allows broader permission to participate than HRS

§ 587A-14(d).   Therefore, the Family Court did not err by

allowing the RCGs to observe the trial.



                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            Mother also contends the presence of the RCGs at trial

was a violation of her "HIPAA" rights because she did not consent

to disclosure of her medical information through testimony of her

therapist.    But, Mother fails to cite where in the record she

objected to the presence of the RCGs at trial based on her

"HIPAA" rights.     Mother fails to adequately specify what "HIPAA"

is, and this court can only speculate that Mother refers to the

Health Insurance Portability and Accountability Act of 1996.7

            Mother also did not cite any language in HIPAA in
support of her claim.      And, Mother did not provide the name of

her therapist or identify what testimony constituted "medical

information."

            Thus, Mother fails to make a discernable argument to

support her contention, and this court is "not obliged to search

the record to crystallize [Mother's] arguments," or "sift through

the voluminous record to verify an appellant's inadequately

documented contentions."       Laeroc Wakiki Parkside, LLC v. KSK

(Oahu) Ltd. P'ship, 115 Hawai#i 201, 217 n.19, 166 P.3d 961, 977

n.19 (2007); Lanai Co., Inc. v. Land Use Comm'n, 105 Hawai#i 296,
309 n.31, 97 P.3d 372, 385 n.31 (2004).

            For the foregoing reasons, we vacate the Family Court's

April 5, 2021 Order Terminating Parental Rights, and remand this




      7
         In Cohan v. Ayabe, 132 Hawai#i 408, 411, 322 P.3d 948, 951 (2014),
the court referenced the Health Insurance Portability and Accountability Act
of 1996 as "HIPAA."

                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

case for further proceedings consistent with this summary

disposition order.

          DATED:   Honolulu, Hawai#i, March 21, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Crystal M. Asano,
for Mother-Appellant.                 /s/ Keith K. Hiraoka
                                      Associate Judge

Herbert Y. Hamada,                    /s/ Sonja M.P. McCullen
for Father-Cross-Appellant.           Associate Judge


Francis T. O'Brien,
for RCGs-Intervenors-
Appellees.


Kellie M. Kersten
Julio C. Herrera,
Deputy Attorneys General,
for Petitioner-Appellee,
Department of Human Services.


Emily M. Hills,
for Guardian Ad Litem-
Appellee.




                                  8